CLAY, Commissioner.
These consolidated appeals involve a large number of indictments against the two appellees for violation of the Sunday Closing Law (KRS 436.160), which were dismissed by the circuit court. The identical issue raised on this appeal between the same parties was decided adversely to ap-pellees in Commonwealth v. Rink’s Department Stores, Inc., Ky., 444 S.W.2d 544 (1969), and similar judgments were reversed.
The judgments in these cases are reversed, with directions that the indictments be reinstated.
All concur.